DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 28 January 2022, the following changes have been made: amendments to claims 2 and 11.
Claims 2-19 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement filed on 03 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. Examiner acknowledges that the applicant has stated that they have previously provided a copy of the references to an application they claim priority to. However, examiner points out that the applicant is claiming priority to the application and not the references. The present application file wrapper is distinct from the application the 

Notice to Applicant

Under BRI, the recitation of “unique biologic ID” in claims 2 and 11 is interpreted to mean the same as biologic ID.
Prior art Tilt et al. (US20140072201A1) is reasonably pertinent to the problem of patients not being able to fully perform self-care activities without having to physically visit a primary care physician or specialist in the present application ([0003]) because the inventor would’ve used Tilt et al. to perform automatic image capture of the testing device so that the patient may not have to physically visit a primary care physician or specialist (MPEP 2141.01).

Priority

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  

The disclosure of the prior-filed application, US Patent US9857373B1 and Application No. 15/804,990 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 2-19 are not entitled to the benefit of the prior application. For claims 2 and 11, the prior-filed application does not disclose “a patient database ID.” 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/419,382, Application No. 62/566,619, US Patent US9857373B1, and Application No. 15/804,990 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 2-19 are not entitled to  


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 11 contains the recitations “including an additional unique biologic ID associated .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 2-10) and a process (claims 11-19) which recite steps of a server connected to a database, the server configured to: at least one database including a biologic database ID table and a patient database ID table; a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the biologic identifier (ID) associated with the testing device and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the biologic ID is to be linked within the database; store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server; determine that a profile record does not exist within the patient database ID table on the at least one server that is associated with the UID responsive to receipt of the UID at the at least one server; create a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the record does not exist; link the UID within the patient database ID table stored in the database with the biologic ID in the biologic database ID table stored in the database responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking creates a relationship between the profile record, the diagnostic test results, and the biologic information; receive a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the diagnostic test results including an additional unique biologic ID associated therewith and the unique identifier (UID) associated with the patient with which the additional biologic ID is to be linked within the database, wherein each of the plurality of second groups of data are received at a separate time; incrementally augment the profile record with each of the plurality of additional diagnostic test results, each of the plurality of additional biologic information by linking the UID within the patient database ID table with the biologic ID within the   biologic database ID table responsive to receipt of each of the second groups of data. 

Step 2A Prong 1
These steps of mapping a diagnostic test to an individual user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing evaluations, judgement, and forming an opinion by providing a mapping a diagnostic test to an individual user. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. For example, but for the language describing steps as performed of using a mobile device and a server, everything else in the context of this claim encompasses mental process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-10 and 12-19 reciting particular aspects of mapping a diagnostic test to an individual user including using a plurality of test strips, using a Zika test line, processing the image to determine pixel count and line intensity, determining a quantitative result, determining a reaction rating, determining a positive result, sending the diagnostic test result to the telemedicine provider, and communicating information relating to the issued prescription over the network covers mental processes but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0051] to [00132], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving a plurality of second groups of data including additional diagnostic test results amounts to mere data gathering and incrementally augment the profile record with each of the plurality of additional diagnostic test results amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
Dependent claims 3-10 and 12-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 5, 9, 14, and 18 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3-4, 6-8, 10, 12-13, 15-17, and 19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving a plurality of second groups of data including additional diagnostic test results, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); incrementally augment the profile record with each of the plurality of additional diagnostic test results, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), further in view of Fuhrer (US20040267562A1).
Regarding claim 2, Lukkarinen discloses a server connected to the database, the server configured to: receive, from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the biologic identifier (ID) associated with the testing device ([Page 11, lines 17-20] For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results. [Page 7, lines 7-13] As used herein "reaction results" refers to results of the test shown by visible changes of the test (e.g. stripes). As used herein "test results" refers to results indicating the presence, absence or concentration of a biomarker or biomarkers. The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker. [Page 20, lines 4-5] …received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc.)
and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the biologic ID is to be linked within the database ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a  barcode, a type/purpose identifier, etc….”)
store the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image.” [Page 21 lines 11 to 14] “If the tool unit is configured to store results, the memory 804 is usable for that purpose as well. Further, the memory 804 may be used also for storing the additional information or at least some pieces of the additional information.”)


Lukkarinen does not explicitly disclose however Zolla teaches at least one database including a biologic database ID table and a patient database ID table; ([0023] “These inbound records would then be stored into a table, instance, partition, or other segment of the backup database configured to store data from the first data source 103, according to the native data model of that data source 103.”)
determine that a profile record does not exist within the patient database ID table on the at least one server that is associated with the UID responsive to receipt of the UID at the at least one server ([0060] New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
create a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the record does not exist ([0060] “In this step, the data management server may generate a new master record or update an existing master record, for each unique patient ID. New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip with Zolla’s methods for managing the test data. The motivation for the combination of Lukkarinen and Zolla is to increase the efficiency of the data management server (See Zolla, Background).

 Fuhrer teaches link the UID within the patient database ID table stored in the database with the biologic ID in the biologic database ID table stored in the database responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking creates a relationship between the profile record, the diagnostic test results, and the biologic information ([0009] The further system data associated with the identification number can be called up by the user by entering the identification number into the input device, such as a PC. The patient data are read into the computer system manually or automatically. When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.” [0076] “At least the container data obtained by the acquisition device 27 are read into the laboratory information system 22, the identified sample container 13 is automatically matched with the transmitted data relating to test requests presently in the system control centre…”)
receive a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the diagnostic test results including an additional unique biologic ID associated therewith ([0080] The physical data carrier 16 received by the user 1 is read by the acquisition device 11 and the analytical results are displayed, e.g. on the screen, at the output device 5, or printed out on the printer device 16 for the issue of a report. [0099] The order records supplied by the user 1 to the laboratory 2 are edited in the input and/or output device 21 so that a sample run starting from the receipt of the samples and proceeding through to the storage of the samples can take place; or these order records are temporarily retrievably stored in the laboratory information system 22, or in its database. [0009] When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.)
and the unique identifier (UID) associated with the patient with which the additional biologic ID is to be linked within the database ([0009] “When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.”)
wherein each of the plurality of second groups of data are received at a separate time ([0103] “To that end, in accordance with defined sorting criteria, e.g. the variables or parameters to be determined, they may be fed, preferably in timed cycles, to the individual analytical stations 26 or to the archive facility 28.”)
incrementally augment the profile record with each of the plurality of additional diagnostic test results, each of the plurality of additional biologic information ([0084] To maintain or update the information catalogues filed with the user 1 in the database 10, the possibility exists of supplying the user 1 at predetermined intervals, e.g. every six months, with data carriers such as a CD or floppy disk for an update of the information catalogues and/or application software, especially the user interface. [0188] These information catalogues can be continually updated by the laboratory 2. The analytical results obtained are likewise retrievably filed in the database in the laboratory information system 22 forming a data archiving facility. [0191] This means that changes, such as changes to the sample containers 13, e.g. blood collection tubes, e.g. a change in the presented reagents, can easily be amended or updated at any time by a central agency for the whole body of users 1 affiliated to the sample management system, e.g. doctors' practices, research centres, laboratories 2, etc.)
by linking the UID within the patient database ID table with the biologic ID within the biologic database ID table responsive to receipt of each of the second groups of data ([0087] “To facilitate subsequent handling of the 



Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip and Zolla’s methods for managing the test data with Fuhrer’s methods for linking and augmenting a profile. The motivation for the combination of Lukkarinen, Zolla, and Fuhrer is to counter risk of mix-ups (See Fuhrer, [0003]).
Regarding claim 3, Lukkarinen discloses wherein the testing device includes a plurality of immunoassay test strips ([Page 5, lines 29-34] “A test of the present invention may be in any form suitable for home use. For example the test may be in the form of a strip, such as made of paper or 
Regarding claim 11, Lukkarinen discloses receiving, by a server connected to a database from a mobile device, a first group of data including diagnostic test results, biologic information related to the diagnostic test results including the biologic identifier (ID) associated with the testing device ([Page 11, lines 17-20] For that purpose the server apparatus 220 comprises an interface 220-5 for exchanging data with the mobile devices, an image processing unit 220-3 for processing images and outputting one or more results. [Page 7, lines 7-13] As used herein "reaction results" refers to results of the test shown by visible changes of the test (e.g. stripes). As used herein "test results" refers to results indicating the presence, absence or concentration of a biomarker or biomarkers. The test results may be given by the mobile device for example in the form of exact biomarker amounts or concentrations or in the form of a low or high amount or concentration of a biomarker compared to a normal level, or the presence or absence of a biomarker. [Page 20, lines 4-5] …received image, for example by means of some additional information, like a barcode, a type/purpose identifier, etc.)
and a unique identifier (UID) associated with a patient associated with the diagnostic test results with which the biologic ID is to be linked within the database ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image, for example by means of some additional information, like a  barcode, a type/purpose identifier, etc….”)
storing, by the server, the diagnostic test results and the biologic information in association with the biologic ID in the biologic database ID table in the database responsive to receipt of the diagnostic test results and the biologic information at the at least one server ([Page 20 lines 2 to 5] “….the image processing unit may be configured to determine the purpose of the test from the received image.” [Page 21 lines 11 to 14] “If the tool unit is configured to store results, the memory 804 is usable for that purpose as well. Further, the memory 804 may be used also for storing the additional information or at least some pieces of the additional information.”)


Lukkarinen does not explicitly disclose however Zolla teaches at least one database including a biologic database ID table and a patient database ID table; ([0023] “These inbound records would then be stored into a table, instance, partition, or other segment of the backup database configured to store data from the first data source 103, according to the native data model of that data source 103.”)
determining, by the server, that a profile record does not exist within the patient database ID table on the at least one server that is associated with the UID responsive to receipt of the UID at the at least one server ([0060] New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.)
creating, by the server, a profile record within the patient database ID table on the at least one server for the patient associated with the UID responsive to a determination that the record does not exist ([0060] “In this step, the data management server may generate a new master record or update an existing master record, for each unique patient ID. New master records may be generated when inbound records are not matched within a threshold to a master record having the patient ID already stored in the master repository.”)


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip with Zolla’s methods for managing the test data. The motivation for the combination of Lukkarinen and Zolla is to increase the efficiency of the data management server (See Zolla, Background).

Lukkarinen in view of Zolla does not explicitly disclose however Fuhrer teaches linking the UID within the patient database ID table stored in the database with the biologic ID in the biologic database ID table stored in the database responsive to one of a determination that the profile record exists and creation of the profile record, wherein the linking creates a relationship between the profile record, the diagnostic test results, and the biologic information ([0009] The further system data associated with the identification number can be called up by the user by entering the identification number into the input device, such as a PC. The patient data are read into the computer system manually or automatically. When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.” [0076] “At least the container data obtained by the acquisition device 27 are read into the laboratory information system 22, the identified sample container 13 is automatically matched with the transmitted data relating to test requests presently in the system control centre…”)
receiving a plurality of second groups of data including additional diagnostic test results, additional biologic information related to the diagnostic test results including an additional unique biologic ID associated therewith ([0080] The physical data carrier 16 received by the user 1 is read by the acquisition device 11 and the analytical results are 
and the unique identifier (UID) associated with the patient with which the additional biologic ID is to be linked within the database ([0009] “When the order record is raised, the container data (preferably distinctive), the distinctive identification number and the test requests are assigned to the serial, unique order number. This unique and unambiguous identification number may be a multi-digit, in particular a four-digit, numerical code, or a 1D or 2D barcode etc., thus reliably avoiding the risk of confusion among the multitude of containers allocated to different order numbers.”)
wherein each of the plurality of second groups of data are received at a separate time ([0103] “To that end, in accordance with defined sorting 
incrementally augmenting the profile record with each of the plurality of additional diagnostic test results, each of the plurality of additional biologic information ([0084] To maintain or update the information catalogues filed with the user 1 in the database 10, the possibility exists of supplying the user 1 at predetermined intervals, e.g. every six months, with data carriers such as a CD or floppy disk for an update of the information catalogues and/or application software, especially the user interface. [0188] These information catalogues can be continually updated by the laboratory 2. The analytical results obtained are likewise retrievably filed in the database in the laboratory information system 22 forming a data archiving facility. [0191] This means that changes, such as changes to the sample containers 13, e.g. blood collection tubes, e.g. a change in the presented reagents, can easily be amended or updated at any time by a central agency for the whole body of users 1 affiliated to the sample management system, e.g. doctors' practices, research centres, laboratories 2, etc.)
by linking the UID within the patient database ID table with the biologic ID within the biologic database ID table responsive to receipt of each of the second groups of data ([0087] “To facilitate subsequent handling of the sample within a sample management system, data including all data required by the laboratory 2 for handling and further processing of the sample are 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip and Zolla’s methods for managing the test data with Fuhrer’s methods for linking and augmenting a profile. The motivation for the combination of Lukkarinen, Zolla, and Fuhrer is to counter risk of mix-ups (See Fuhrer, [0003]).
Regarding claim 12, the claims are rejected for the same reasons as stated above for claim 3.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), , Fuhrer (US20040267562A1), Manguerra (EP2844748B1), and further in view of Yee (US7989217B2).
Regarding claim 4, Lukkarinen in view of Zolla, and Fuhrer does not explicitly disclose however Manguerra teaches wherein a test line of one of the plurality of immunoassay test strips includes Zika virus antigen ([0183] “In a preferred embodiment, the kit of the invention is used for detecting at least 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20, 25, 30, 40, 50, or 100 target antibodies that are generated upon infection by endemic viruses or parasites of the same geographic region. For example, the kit of the invention could contain microparticles that are coated with antigens of viruses or parasites that are specific of Africa regions, such as the Dengue virus type 1, type 2, type 3, type 4, the Yellow fever virus, the West-Nile virus, the Usutu virus, the Zika virus).)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data and Fuhrer’s methods for linking and augmenting a profile with Manguerra’s methods for using Zika virus antigens. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, and Manguerra is to rapidly detect and accurate identify the Zika virus (See Manguerra, Background).

Lukkarinen in view of Zolla, Fuhrer, and Manguerra does not explicitly disclose however Yee teaches a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG ([Col. 2, lines 31-36] The subject invention is a test which enables rapid detection of various concentration levels of human chorionic gonadotropin (hCG) in a fluid sample, where the fluid sample can be urine or blood. The test is based on antibody function. A 35 test kit has multiple strips having multiple strips assembled in a cassette.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Manguerra’s methods for using Zika virus antigens with Yee’s methods to utilize an antibody suitable for binding with hCG. The motivation for the combination of prior art elements is to determine the gestational age of the sample (See Yee, Background).
Regarding claim 13, the claims are rejected for the same reasons as stated above for claim 4.
Claims 5, 7-8, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), Fuhrer (US20040267562A1), and further in view of Tilt et al. (US20140072201A1).
Regarding claim 5, Lukkarinen discloses process the image to……and line intensity of a test line of each of the plurality of immunoassay test strips 
present test results on the viewing screen ([Page 13, lines 4-6] The received results, and possible additional information received with the results, are shown to the user via the user interface in step 406.)
……a control for each test  line of each of  the  plurality  of immunoassay  test strips ([Page 24, lines 10-12] For example, if in the training material for the neural network the control line is always on the left and the reaction line in the right; Page 6, Lines 23-27, Typically there are at least two stripes: one (the control) that captures any particle and thereby shows that reaction conditions and technology worked fine, the second contains a specific capture molecule and only captures those particles onto which an analyte molecule has been immobilized.; Page 6, Lines 34-35, Optionally, also an internal positive and/or negative control may be comprised in the test.)

Lukkarinen in view of Zolla and Fuhrer does not explicitly disclose however Tilt teaches ……determine pixel count…. ([0029] “Brightness may be measured 
compare one or more results of processing the  image to…. ([0048] “Another way to use semantic knowledge is to apply OCR and compare the result with an expected result.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile with Tilt’s methods for automatic image capture and determining pixel count. The motivation for the combination of prior art elements is to process and measure pixel data (See Tilt, Background).
Regarding claim 7, Lukkarinen discloses wherein the test results include a quantitative result 
Regarding claim 8, Lukkarinen discloses wherein the quantitative result includes a reaction rating ([Page 18, lines 4-7] , If the determination of the reaction level succeeds in step 713, the reaction level is determinable (step 714), and the reaction level is sent in step 715 as an output of the image processing to be further processed internally within the tool unit.; Page 18, Lines 13-15, Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level.)
Regarding claim 14, the claims are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the claims are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, the claims are rejected for the same reasons as stated above for claim 8.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US20170091388A1), Fuhrer (US20040267562A1), Tilt et al. (US20140072201A1), and further in view of Aguiar (US20150025808A1).
Regarding claim 6, Lukkarinen discloses ….and accessed by the software application ([Page 11, lines 3-9] As said above, the mobile device refers to a computing device (equipment). In the illustrated example of Figure 2B, the mobile device 2 10' comprises for the analyzer tool one or more user 

Lukkarinen in view of Zolla, Fuhrer, and Tilt does not explicitly disclose however Aguiar teaches wherein the control is a dataset from previously conducted tests stored on the database ([0076] As an example implementation, a computing device may receive test results of a patient from a server, device, or other testing equipment at a lab, and then may access another server or database to retrieve previous test results, reference data, and patient-specific data.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Tilt’s methods for automatic image capture and determining pixel count with Aguair’s methods for a control from previously conducted tests. The motivation for the combination of prior art elements is to determine a difference or variance between the image and the control for each test line (See Aguiar, Abstract).
Regarding claim 15, the claims are rejected for the same reasons as stated above for claim 6.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO2015022318A1) in view of Zolla (US 20170091388A1), Fuhrer (US20040267562A1), Singh (US20170061074A1), and further in view of Abuachi (US20100125186A1).
Regarding claim 9, Lukkarinen discloses determine if the diagnostic test results include a positive result ([Page 18] Returning back to Figure 6, when the reaction level is received in step 604, it is checked in step whether or not the result is a valid one, i.e. in the illustrated example, whether or not it contains a reaction level.)

Lukkarinen in view of Zolla, and Fuhrer does not explicitly disclose however Singh teaches present, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device ([0117] If the synced health-related information 205, however, indicates that the user is unhealthy, then the process continues at step S812. According to one or more alternative program flows, processing may continue from step S808 to step S812 where the check that the software performs at step S808 evaluates to YES, thereby bypassing step S810 and allowing a healthy user to access the telemedicine services described and disclosed herein.)
determine whether  the telemedicine  initiation  option is selected ([0118] In one or more implementations, user can provide a response to the prompt by 
send the diagnostic test results from the server to a telemedicine provider ([0120] In at least one implementation, at step S816, the computing device 105 can optionally be configured to send the user's health-related information (e.g., temperature measurements, symptoms) to the matched healthcare provider (telemedicine provider 320).)
and initiate a telemedicine conference with the telemedicine provider ([0121] At step S818, the processor 110, executing one or more software modules 130 (in particular, telemedicine application 160), configures computing device 105 to initiate a telemedicine session with the matched healthcare provider (telemedicine provider 320).)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile with Singh’s methods for providing a telemedicine option. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, and Singh is to provide telemedicine options to users (See Singh, Background).

send additional medical history information to the telemedicine provider ([0026] send additional medical history information to the telemedicine provider. [0027] By using the communication device, information entered into the system by the patient (e.g. primary symptoms, additional symptoms and medical history) may be transmitted to the physician's office for review by a physician.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, and Singh’s methods for providing a telemedicine option with Abuachi’s methods for sending medical history to the telemedicine provider. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Singh, and Abuachi is to aid in patient diagnosis (See Abuachi, Background).
Regarding claim 18, the claims are rejected for the same reasons as stated above for claim 9.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO 2015/022318 Al) in view of Zolla (US 2017/0091388 Al), Fuhrer (US20040267562A1), Singh (US20170061074A1), Abuachi (US20100125186A1), and further in view of Koehl (US8508757B1).
Regarding claim 10, Lukkarinen in view of Zolla, Fuhrer, Singh, and Abuachi does not explicitly disclose however Koehl teaches receive, over a network, a notification relating to an issued prescription ([Col. 10, lines 58-61] A user may receive an alert (not pictured), generated, e.g., by an application on the handheld device according to an embodiment of the invention, when a prescription is to be renewed.)
communicate information relating to the issued prescription over the network to a pharmacy ([Col. 13, lines 49-52] If a prescription is to be transmitted electronically, in an embodiment of the invention, the server in block 864 sends 50 the prescription, e.g., by communicating with one or more computer systems associated with the pharmacy.)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Lukkarinen’s methods for testing biomarkers using a camera to take a picture of a test strip, Zolla’s methods for managing the test data, Fuhrer’s methods for linking and augmenting a profile, Singh’s methods for providing a telemedicine option, and Abuachi’s methods for sending medical history to the telemedicine provider with Koehl’s methods to communicate information related to an issued prescription. The motivation for the combination of Lukkarinen, Zolla, Fuhrer, Singh, Abuachi, and Koehl is to save treatment time through automation (See Koehl, Background).
Regarding claim 19, the claims are rejected for the same reasons as stated above for claim 10.


Response to Arguments
Applicant’s arguments filed on 28 January 2022 have been fully considered but are not fully persuasive.
Regarding the 103 rejection, applicant argues on pages 8 to 9 that Claim 2 has been amended to more particularly recite the claimed invention which is not taught by the cited art. Specifically, Lukkarinen does not does not illustrate the association of the biologic information with a unique identifier associated with a patient or the linking of the unique ID and biologic ID within separate databases as now more particularly described with respect to Claim 1.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that in the present action Lukkarinen has not been cited to teach the linking aspect, but instead Fuhrer has been cited. In regards to the association of the biologic information with a unique identifier, Lukkarrinen is a much narrower interpretation in that it discloses how the biologic information is associated and through what means the biologic information is associated.

On page 9 the applicant argues that Zoller does not does not describe receiving associated diagnostic test results, biologic information and unique identifier 

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that Zoller is a much narrower interpretation of the applicant’s claims. Zoller describes in what manner a profile does not exist within a database and then proceeds to create/update the database. Examiner also points out that the claim does not specifically state that the creation and updating is responsive to receipt of test result information from individual testing devices (as presently argued), but rather responsive to receipt of the UID which is associated with a patient.

On pages 10 to 11 the applicant states that the claim now more particularly describes the receipt of multiple groups of data including the recited information at separate times. Applicant argues that this distinct from the disclosure
of the pure reference which describes a process for updating records from periodic updates provided on a regular basis such as every six months from a CD or floppy disk and not from individual results from testing devices as described with respect to Claim 2. Further, the reference does not describe the manner for updating and augmenting a patient database ID table. The reference instead merely describes updating records with periodic updates from other files. 

Examiner respectfully disagrees with the applicant’s argument. Examiner points out that it is not clear from the recitation of database ID table on what type of patient information and patient data is included or excluded from interpretation. In response to applicant's argument that Fuhrer fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein each of the plurality of second groups of data are received at a separate time” where receiving the data excludes receiving at different time frequencies) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “separate time” would include receiving data at various time frequencies including periodically and not necessarily at randomized time(s). Therefore, the 103 rejection is maintained.


Prior Art Cited but Not Relied Upon
 Papa, E., Docktor, M., Smillie, C., Weber, S., Preheim, S. P., Gevers, D., ... & Alm, E. J. (2012). Non-invasive mapping of the gastrointestinal microbiota identifies children with inflammatory bowel disease. PloS one, 7(6), e39242.
This reference is relevant because it discloses mapping a diagnosis to a patient.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626